To compel the reinstatement of relators, a file clerk of county records, a chief janitor of county buildings, a county physician and a special officer in justices’ court, who had been appointed by the board, but removed for alleged incompetency without charges, notice or hearing.
Denied December 21, 1891, without costs.
Held, that How. Stat., Sec. 483, subd. 17, authorized removal for incompetency; that file clerks and janitors are not officers, but employes, and that the other two were not holders of such offices as courts would concern themselves about in quo warranto proceedings.